DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

	Applicant’s submission filed 01/24/2022 has been entered.

Terminal Disclaimer

The terminal disclaimer filed on 01/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,583,099 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the particular number and placement of deuterium (2H) atoms on the ambroxol compound used during the claimed methods.  The closest prior art is Latli et al. (2010 J. Label. Compd. Radiopharm. 53: 15-23; “Latli”).  Latli teaches [2H11]-ambroxol, wherein 11 deuterium atoms are distributed on the benzylic carbon and each carbon within the cyclohexyl ring of ambroxol (Abstract; p 15, right col; and Scheme 2).  Latli further teaches that ambroxol is a mucolytic agent used in the treatment of respiratory diseases (Abstract; and p 15).  However, 2H2]-ambroxol as claimed and use it in a method of treating an autophagy-mediated disease state or condition as claimed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 
/Jennifer Lamberski/Primary Examiner, Art Unit 1618